Citation Nr: 1708682	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  14-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic kidney disability, as secondary to service-connected inactive pulmonary tuberculosis, minimal, and tuberculous peritonitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2015, the Veteran testified before a video conference hearing before a Veterans Law Judge.  Due to an equipment malfunction in the audio recording, it was not possible to create a written transcript of that hearing, and the Veteran was offered another opportunity to testify at a new hearing.  In January 2016, the Veteran presented testimony before a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims service connection for a chronic kidney disability as secondary to his service-connected inactive pulmonary tuberculosis, minimal, and tuberculous peritonitis.  In February 2012, the Veteran was provided a VA examination and a medical opinion obtained.  However, the Board finds that the February 2012 VA examination was not adequate because the medical opinion did not address the question of whether there has been aggravation by a service-connected disability.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided) ; also see Stefl v. Nicholson, 21 Vet App 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

The February 2012 VA examiner diagnosed chronic kidney disease, stage III, and provided an opinion that the Veteran's kidney condition is not caused by service-connected peritoneal tuberculosis but is due to his age and hypertension.

The Board noted that the primary basis of the Veteran's claim for service connection was that he now suffers from kidney failure or kidney disease due to the treatment of the tuberculosis.  During the January 2016 Board hearing, he testified that he had been having kidney problems since the time he was hospitalized for treatment of tuberculosis in service; he believes that the medications used for treatment of tuberculosis caused his kidney problems.  However, the February 2012 VA medical opinion does not address the issue of aggravation.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2016).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.

As the February 2012 VA examiner's opinion is inadequate, a supplemental medical opinion is required to adequately decide the merits of the claim.

Additionally, the February 2012 VA examination report reflects that the Veteran has been given various diagnostic tests at the Northern California VA Healthcare System (HCS).  However, there are no VA outpatient clinical data since the 1970s.  As there is outstanding VA clinical data, all ensuing pertinent VA clinical records must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient treatment records dating from the 1970s through the present should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the Northern California VA Healthcare System (HCS), dated from the 1970s to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current kidney disability is proximately due to, or aggravated by, the Veteran's service-connected inactive pulmonary tuberculosis, minimal, and tuberculous peritonitis, or due to the treatment for tuberculosis that was provided in service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2016).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




